 1
 2
 3
 4
 5
 6
 7
 8
 9
                          UNITED STATES DISTRICT COURT
10
                CENTRAL DISTRICT OF CALIFORNIA-EASTERN DIVISION
11
12
     EVAN SHADLE,                   )    Case No. EDCV 18-00806-AS
13                                  )
                    Plaintiff,      )    MEMORANDUM OPINION AND
14                                  )
          v.                        )    ORDER OF REMAND
15                                  )
     ANDREW M. SAUL, Commissioner   )
16 of the Social Security           )
     Administration,1               )
17                                  )
                    Defendant.      )
18                                  )
19
          For the reasons discussed below, IT IS HEREBY ORDERED that,
20
     pursuant to Sentence Four of 42 U.S.C. § 405(g), this matter is remanded
21
     for further administrative action consistent with this Opinion.
22
23
24
25
26
27
28        1
               Andrew M. Saul is now the Commissioner of the Social Security
     Administration and is substituted in for Acting Commissioner Nancy A.
     Berryhill in this case. See Fed.R.Civ.P. 25(d).
 1                                    PROCEEDINGS
 2
 3         On April 19, 2018, Plaintiff filed a Complaint seeking review of
 4 the denial of his applications for Disability Insurance Benefits and
 5 Supplemental Security Income.       (Docket Entry No. 1).         On September 17,
 6 2018, Defendant filed an Answer along with the Administrative Record
 7 (“AR”).     (Docket Entry Nos. 20-21).       On January 29, 2019, the parties
 8 filed a Joint Stipulation (“Joint Stip.”) setting forth their respective
 9 positions regarding Plaintiff’s claims.             (Docket Entry No. 26).      On
10 November 13, 2019, the matter was transferred to the undersigned
11 magistrate judge. (Docket Entry No. 28). The parties have consented to
12 proceed before the undersigned United States Magistrate Judge. (Docket
13 Entry Nos. 29-30).
14
15         The Court has taken this matter under submission without oral
16 argument.     See C.D. Cal. L.R. 7-15.
17
18
                BACKGROUND AND SUMMARY OF ADMINISTRATIVE DECISION
19
20         On June 20, 2014, Plaintiff, formerly employed as a security guard,
21 dealer service technician and machine operator (see AR 225-29), filed an
22 application for Disability Insurance Benefits, alleging an inability to
23 work because of a disabling condition since August 1, 2012. (See AR 23,
24 195-98).      On   June   30,   2014,   Plaintiff    filed   an   application   for
25 Supplemental Security Income, alleging a disability since August 1,
26 2012.     (See AR 23, 199-204).
27
28


                                            2
 1        On October 18, 2016, the Administrative Law Judge (“ALJ”), Donald
 2 Colpitts, heard testimony from Plaintiff (represented by counsel) and
 3 vocational expert Robin Generaux. (See AR 38-55). On January 27, 2017,
 4 the ALJ issued a decision denying Plaintiff’s applications. (See AR 23-
 5 31).       Applying the five-step sequential process, the ALJ found at step
 6 one that Plaintiff had not engaged in substantial gainful activity since
 7 August 1, 2012.         (AR 25).      At step two, the ALJ determined that
 8 Plaintiff had the severe impairments of cardiac dysrhythmia and
 9 shortness of breath.       (AR 25).    At step three, the ALJ concluded that
10 Plaintiff did not have an impairment or combination of impairments that
11 met or equaled the severity of one of the listed impairments. (AR 25-
12 26). The ALJ then determined that Plaintiff had the residual functional
13 capacity (“RFC”)2 to perform light work.3 (AR 26-29).
14
15        At step four, the ALJ determined that Plaintiff was able to perform
16 past relevant work as a security guard and alternatively determined,
17 based on Plaintiff’s age, education, experience, and RFC, that there are
18 jobs that exist in significant numbers in the national economy that
19 Plaintiff can perform.       (AR 29-30).     Accordingly, the ALJ found that
20
21        2
               A Residual Functional Capacity is what a claimant can still do
22 despite existing exertional and nonexertional limitations.         See 20
     C.F.R. §§ 404.1545(a)(1), 416.945(a)(1).
23        3
                 “Light work involves lifting no more than 20 pounds at a time
24 with frequent lifting or carrying of objects weighing up to 10 pounds.
     Even though the weight lifted may be very little, a job is in this category
25   when it requires a good deal of walking or standing, or when it involves
     sitting most of the time with some pushing and pulling of arm or leg controls.
26   To be considered capable of performing a full or wide range of light work, you
     must have the ability to do substantially all of these activities. If someone
27   can do light work, we determine that he or she can also do sedentary work,
     unless there are additional limiting factors such as loss of fine dexterity or
28   inability to sit for long periods of time.”      20 C.F.R. §§ 404.1567(b),
     416.967(b).

                                            3
 1 Plaintiff was not disabled within the meaning of the Social Security
 2 Act.       (AR 30-31).
 3
 4        The Appeals Council denied Plaintiff’s request for review on March
 5 19, 2018.       (See AR 3-6).    Plaintiff now seeks judicial review of the
 6 ALJ’s decision, which stands as the final decision of the Commissioner.
 7 See 42 U.S.C. §§ 405(g), 1383(c).
 8
 9
                                   STANDARD OF REVIEW
10
11
          This Court reviews the Commissioner’s decision to determine if it
12
     is free of legal error and supported by substantial evidence.            See
13
     Brewes v. Comm’r, 682 F.3d 1157, 1161 (9th Cir. 2012).          “Substantial
14
     evidence” is more than a mere scintilla, but less than a preponderance.
15
     Garrison v. Colvin, 759 F.3d 995, 1009 (9th Cir. 2014).        To determine
16
     whether substantial evidence supports a finding, “a court must consider
17
     the record as a whole, weighing both evidence that supports and evidence
18
     that detracts from the [Commissioner’s] conclusion.”             Aukland v.
19
     Massanari, 257 F.3d 1033, 1035 (9th Cir. 2001)(internal quotation
20
     omitted).    As a result, “[i]f the evidence can support either affirming
21
     or reversing the ALJ’s conclusion, [a court] may not substitute [its]
22
     judgment for that of the ALJ.”         Robbins v. Soc. Sec. Admin., 466 F.3d
23
     880, 882 (9th Cir. 2006).4
24
25
26        4
                  The   harmless    error     rule
                                               applies   to  the review of
27 administrative decisions regarding disability.     See McLeod v. Astrue,
     640 F.3d 881, 886-88 (9th Cir. 2011); Burch v. Barnhart, 400 F.3d 676,
28   679 (9th Cir. 2005)(An ALJ’s decision will not be reversed for errors
     that are harmless).

                                              4
 1
                              PLAINTIFF’S CONTENTIONS
 2
 3
          Plaintiff alleges that (1) the ALJ erred in failing to provide
 4
     clear and convincing reasons for finding Plaintiff’s testimony not
 5
     credible, and (2) the medical evidence submitted to the Appeals Council
 6
     undermines the ALJ’s decision.       (See Joint Stip. at 4-10, 15-20).
 7
 8
                                        DISCUSSION
 9
10
          After consideration of the record as a whole, the Court finds that
11
     Plaintiff’s   first   claim   of   error   warrants   a   remand   for   further
12
     consideration.    Since the Court is remanding the matter based on
13
     Plaintiff’s first claim of error, the Court will not address Plaintiff’s
14
     second claim of error.
15
16 A.     The ALJ Did Not Properly Assess Plaintiff’s Testimony

17
18        Plaintiff asserts that the ALJ did not provide clear and convincing

19 reasons for rejecting Plaintiff’s testimony about his symptoms and
20 limitations. (See Joint Stip. at 4-10, 15). Defendant asserts that the
21 ALJ provided valid reasons for finding Plaintiff not fully credible.
22 (See Joint Stip. at 10-15).
23
24        1.   Legal Standard

25
26        Where, as here, the ALJ finds that a claimant suffers from a

27 medically determinable physical or mental impairment that could
28 reasonably be expected to produce his or her alleged symptoms, the ALJ

                                            5
 1 must evaluate “the intensity and persistence of those symptoms to
 2 determine the extent to which the symptoms limit an individual’s ability
 3 to perform work-related activities for an adult . . . .”       Soc. Sec.
 4 Ruling (“SSR”) 16-3p, 2017 WL 5180304, *3.5
 5
 6        A claimant initially must produce objective medical evidence
 7 establishing a medical impairment reasonably likely to be the cause of
 8 the subjective symptoms. Smolen v. Chater, 80 F.3d 1273, 1281 (9th Cir.
 9 1996); Bunnell v. Sullivan, 947 F.2d 341, 345 (9th Cir. 1991). Once a
10 claimant produces objective medical evidence of an underlying impairment
11 that could reasonably be expected to produce the pain or other symptoms
12 alleged, and there is no evidence of malingering, the ALJ may reject the
13 claimant’s testimony regarding the severity of his or her pain and
14 symptoms only by articulating specific, clear and convincing reasons for
15 doing so.     Brown-Hunter v. Colvin, 798 F.3d 749, 755 (9th          Cir.
16 2015)(citing Lingenfelter v. Astrue, 504 F.3d 1028, 1036 (9th         Cir.
17 2007)); see also Smolen, supra; Robbins v. Social Sec. Admin, 466     F.3d
18 880, 883 (9th Cir. 2006); Reddick v. Chater, 157 F.3d 715, 722 (9th   Cir.
19 1998); Light v. Social Sec. Admin., 119 F.3d 789, 792 (9th Cir. 1997).
20 Because the ALJ does not find that Plaintiff was malingering, the “clear
21 and convincing” standard stated above applies.
22
23        Generalized, conclusory findings do not suffice.    See Moisa v.
24 Barnhart, 367 F.3d 882, 885 (9th Cir. 2004)(the ALJ’s credibility
25
26        5
               SSR 16-3p, which superseded SSR 96-7p, is applicable to this
27 case, because SSR 16-3p, which became effective on March 28, 2016, was
     in effect at the time of the Appeal Council’s March 19, 2018 denial of
28   Plaintiff’s request for review. 20 C.F.R. § 404.1529, the regulation on
     evaluating a claimant’s symptoms, including pain, has not changed.

                                       6
 1
     findings “must be sufficiently specific to allow a reviewing court to
 2
     conclude the [ALJ] rejected [the] claimant’s testimony on permissible
 3
     grounds and did not arbitrarily discredit the claimant’s testimony”)
 4
     (citation and internal quotation marks omitted); Holohan v. Massanari,
 5
     246 F.3d 1195, 1208 (9th Cir. 2001)(the ALJ must “specifically identify
 6
     the testimony [the ALJ] finds not to be credible and must explain what
 7
     evidence undermines the testimony”); Smolen, 80 F.3d at 1284 (“The ALJ
 8
     must state specifically which symptom testimony is not credible and what
 9
     facts in the record lead to that conclusion.”).
10
11
          2.   The ALJ’s Credibility Findings
12
13
          Plaintiff   made   the   following   statements     in   an   Exertion
14
     Questionnaire dated September 15, 2014 (see AR 222-24):
15
16
               He lives with family in a mobile home.       (AR 222).
17
               After about 1/2 of an hour of physical activity, he
18        experiences weakness and shortness of breath. In the evening
          he walks approximately 1/4 of a mile (approximately 10
19        minutes), which leaves him tired and in need of rest. He
          does not climb stairs. He can lift and carry small furniture
20        and small dogs throughout the day.      He does not use any
          assistive devices. (AR 222-24).
21
               He often feels tired and fatigued. On an average day he
22        drives children to school and does light housework. He does
          grocery shopping 3 to 4 times a week.        He vacuums (30
23        minutes), mops (20 minutes), does laundry (1 hour) and does
          dishes (10 minutes). He drives a car, for up to 20 miles at
24        one time.   With respect to yard work, he picks up trash,
          waters, and rakes (but they make him tired). After doing
25        housework/chores for 1/2 of an hour, he is tired and out of
          breath. Before becoming disabled, he was able to work hard
26        for hours. (AR 222-24).

27             He sleeps 7 to 8 hours. During the day he requires a
          nap or rest period of 1/2 to 1 hour. (AR 224).
28

                                         7
 1
             He takes the following medications: Coreg, 25 mg, 2
 2      times per day; Lisinopril, 10 mg, 1 time per day; Digoxin, 25
        mg, 1 time per day; Eliquis, 5 mg, 2 times per day; and
 3      Cartia, 250 mg, 2 times per day. (AR 224).

 4
 5      Plaintiff gave the following testimony at the administrative

 6 hearing (see AR 40-53):
 7
 8           He lives with his wife, 22-year-old daughter and 18-
        year-old son in a mobile home. He received a GED. He is 6
 9      feet, 5 inches tall and weighs 275 pounds (since 2012 his
        weight has fluctuated from 350 pounds to 260 pounds). He
10      last worked in April 2010, when he was laid off due to his
        department being phased out. (AR 40-42).
11
             He has been diagnosed with fibrillation.    He has had
12      three separate procedures (cardioversions) to try to correct
        it, but they have been unsuccessful. Doctors have told him
13      about cardio ablation as an option, which he plans to pursue
        (it has not been scheduled). (AR 44-45).
14
             He has arrythmia. Doctors are trying to control it with
15      medication. (AR 51-52).

16           He has severe sleep apnea.    He uses a CPAP machine,
        which helps him. (AR 45, 52).
17           He had a past left ankle injury. Residual symptoms from
18      that injury are swelling and a crooked left ankle. He has
        chronic pain -- a dull ache in the ankle and sharp pains in
19      the foot -- all the time. The pain causes him to limp and
        affects his ability to function. Too much time on his ankle
20      is unbearable. For his ankle pain, he takes over-the-counter
        pain relief medication and uses a brace (wrapped). (AR 45-
21      46)

22           In 2012, he experienced weakness and shortness of
        breath. After 2012, his symptoms got progressively worse.
23      His shortness of breath happens more after physical activity
        but sometimes happens by itself.     His shortness of breath
24      causes him chest pain “[t]o some extent.” His shortness of
        breath is controlled with medication “to some degree”, but is
25      not taken away completely.      His fatigue increases with
        activity but is fairly constant. He gets shortness of breath
26      when in public, and then has to stop what he is doing and sit
        down if possible. After a night’s sleep he feels physically
27      rested but still feels pretty tired. He needs to take two
        naps a day, one in the early afternoon and one in the early
28

                                      8
 1   evening, each for approximately 1/2 hour. (AR 42-44, 50, 52-53).
 2        He can do chores such as emptying the trash, mopping the
     floor, and washing the dishes for 1/2 hour to 45 minutes
 3   before he has to rest for 1/2 hour to 45 minutes.         The
     medication he takes cause him to be drowsy and fatigued. (AR
 4   46-48).
 5        His daily routine consists of getting up, getting the
     children off to school, taking the dogs out (opening the
 6   front door and letting them in the back yard), eating
     breakfast, watching a little television, doing a few chores,
 7   eating lunch, taking a nap, watching a little television,
     doing a couple of chores, preparing and eating dinner, taking
 8   the dogs out (walking them 2 to 3 times a week), taking
     another nap, staying up a little with his wife (who works
 9   during the day), and going to bed. His children help him
     with driving, lifting heavy things (he believes he probably
10   can lift 25 pounds), gardening, and grocery shopping. When
     he goes out, he has to have somebody with him because of his
11   heart condition. (AR 48-50, 52-53).
12        He does not smoke or use illegal drugs. He drinks a
     glass of beer three times a year.    He does not have any
13   hobbies.   (AR 51).
14
15   The ALJ summarized Plaintiff’s testimony as follows:
16
17        The claimant makes the following allegations regarding
     the intensity, persistence, and limiting effects of his
18   symptoms.    The claimant testified that he suffers from
     weakness and shortness of breath, which have worsened since
19   2012. In addition, he suffers from fatigue, which increases
     with activity, and that he takes two thirty minute naps a
20   day. Further, he stated that he has had various procedures
     for his heart issues, and that a cardio ablation may be
21   performed. He stated that he uses a CPAP machine, and has
     swelling and constant pain in his ankle and foot that cause
22   him to limp. The claimant testified that he has some pain
     with shortness of breath and was recently prescribed
23   medication for arrhythmia. Finally, he testified that he can
     lift approximately twenty five pounds.        Despite these
24   allegations, he has admitted that he stopped working because
     he was laid off in 2010, and not because of any limitations
25   stemming from his impairments.    In addition, he can wash
     dishes, take out the trash, make sure his kids get off to
26   school, prepare dinner, and help care for his dogs.
     Moreover, he stated that he uses over-the-counter medication
27   for pain.
28

                                  9
 1
     (AR 26-27).
 2
 3
          After summarizing Plaintiff’s testimony, the ALJ stated:
 4
 5
               “After    careful   consideration    of    the    evidence,   the
 6
          undersigned finds that the claimant’s medically determinable
 7
          impairments could reasonably be expected to cause the alleged
 8
          symptoms; however, the claimant’s statements concerning the
 9
          intensity, persistence and limiting effects of these symptoms
10
          are not entirely consistent with the medical evidence and
11
          other evidence in the record for the reasons explained in
12
          this decision.      (AR 27).   The ALJ then stated, “Turning to
13
          the objective medical evidence, the evidence cannot be fully
14
          reconciled with the level of pain and limiting effects of the
15
          impairments that the claimant has alleged.”            (AR 27).    The
16
          ALJ proceeded to discuss the medical evidence in the record,
17
          including     the   opinions   of   the   State       Agency   medical
18
          consultants, see AR 27-29, and concluded: “In sum, the above
19
          residual functional capacity assessment is supported by the
20
          objective     medical    evidence   contained     in    the    record.
21
          Treatment notes in the record do not sustain the claimant’s
22
          allegations of disabling pain and limitations.           The claimant
23
          does experience some levels of pain and limitations but only
24
          to the extent described in the residual functional capacity
25
          above.”
26
27 (AR 29).
28

                                         10
 1
             3.     The ALJ Failed To Provide Clear and Convincing Reasons for
 2
                    Discounting Plaintiff’s Statements about His Limitations
 3
 4
             As set forth below, the ALJ failed to provide legally sufficient
 5
     reasons for discrediting Plaintiff’s testimony about the intensity,
 6
     persistence and limiting effects of his pain and symptoms.6
 7
 8
             First, the ALJ failed to “specifically identify ‘what testimony is
 9
     not credible and what evidence undermines [Plaintiff’s] complaints.’”
10
     Parra v. Astrue, 481 F.3d 742, 750 (9th Cir. 2007)(quoting Lester v.
11
     Chater, 81 F.3d 821, 834 (9th Cir. 1995)); see also Smolen, 80 F.3d at
12
     1284 (“The ALJ must state specifically what symptom testimony is not
13
     credible and what facts in the record lead to that conclusion”).
14
15
             Second, to the extent the ALJ discounted Plaintiff’s testimony
16
     based on Plaintiff’s admission that he was laid off work in 2010 (rather
17
     than in August 2012, the alleged disability onset date), this reason
18
     does not meet the clear and convincing standard.         Plaintiff did not
19
     allege in his applications that he stopped working in 2010 because of
20
     symptoms and limitations resulting from his impairments.       (See AR 195,
21
     199).       Plaintiff’s testimony at the October 18, 2016 hearing - that he
22
     was laid off in 2010 because his department was phased out and that his
23
24
             6
                  The Court will not consider reasons for discounting Plaintiff’s
25 subjective symptom testimony that were not given by the ALJ in the
   decision (see Joint Stip. at 14-15). See Connett v. Barnhart, 340 F.3d
26 871, 874 (9th Cir. 2003)(“We are constrained to review the reasons the
   ALJ asserts.”; citing SEC v. Chenery Corp., 332 U.S. 194, 196 (1947) and
27 Pinto v. Massanari, 249 F.3d 840, 847-48 (9th Cir. 2001)); Garrison v.
     Colvin, 759 F.3d 995, 1010 (9th Cir. 2014)(“We review only the reasons
28 provided by the ALJ in the disability determination and may not affirm
     the ALJ on a ground upon which he did not rely.”).

                                            11
 1
     disability onset date was August 12, 2012 - was consistent with the
 2
     information provided in the “Disability Report” submitted on September
 3
     3, 2014 in which Plaintiff alleged that he stopped working on March 1,
 4
     2010 because of “other reasons” not related to his conditions, namely,
 5
     he was laid off from work, and that his condition became severe enough
 6
     to keep him from working on August 1, 2012. (See AR 213-14).
 7
 8
          Third, to the extent the ALJ discounted Plaintiff’s testimony about
 9
     his symptoms and limitations based on Plaintiff’s        ability to perform
10
     certain daily activities, such as washing dishes, taking out the trash,
11
     making sure his kids get off to school, preparing dinner, and helping
12
     care for his dogs, these reasons also fail to meet the clear and
13
     convincing standard.    See Vertigan v. Halter, 260 F.3d 1044, 1050 (9th
14
     Cir. 2001)(“[T]he mere fact that a plaintiff has carried on certain
15
     daily activities . . . does not in any way detract from her credibility
16
     as to her overall disability.           One does not need to be ‘utterly
17
     incapacitated’ in order to be disabled.”); Reddick, 157 F.3d at 722
18
     (“Only if the level of activity were inconsistent with the Claimant’s
19
     claimed   limitations   would   these    activities   have   any   bearing   on
20
     Claimant’s credibility.”).      While a plaintiff’s ability to spend a
21
     “substantial part” of his or her day engaged in pursuits involving the
22
     performance of physical functions that are transferable to a work
23
     setting may be sufficient to discredit him or her, here, there is no
24
     evidence that Plaintiff was spending a substantial part of his day
25
     engaged in these activities or that the physical demands of such tasks
26
     as washing dishes, taking out the trash, making sure his kids get off
27 to school, preparing dinner, and helping care for his dogs were
28 transferable to a work setting. See Ghanim v. Colvin, 763 F.3d 1154,

                                             12
 1
     1165 (9th Cir. 2014)(“However, there is no indication here that the
 2
     limited activities Ghanim engaged in, often with the help of a friend,
 3
     either comprised a ‘substantial portion’ of Ghanim’s day, or were
 4
     ‘transferrable’ to a work environment.”).
 5
 6
           It is not clear whether the ALJ considered Plaintiff’s testimony
 7
     about his limited abilities to perform such daily activities.            In the
 8
     Exertion Questionnaire, Plaintiff stated that he could only walk his
 9
     dogs for approximately 10 minutes before he felt tired and needed to
10
     rest, and that it takes him 10 minutes to wash dishes. (AR 222). At the
11
     hearing, Plaintiff testified that he can do household chores such as
12
     emptying the trash, mopping the floor, and washing the dishes for no
13
     more than 30 to 45 minutes before needing to rest for approximately 30
14
     to 45 minutes, (AR 45), he usually lets his dogs out by opening the
15
     front door and letting them in the back yard, and takes his dogs out for
16
     a walk 2 or 3 times a week, (AR 47-48) and that his children are old
17
     enough to take care of their needs on their own. (AR 49).             Therefore,
18
     the degree to which Plaintiff could perform such daily activities may
19
     not have been inconsistent with his testimony regarding his symptoms and
20
     limitations.   See   Reddick,   157   F.3d   at   722;   see   also   Morgan v.
21
     Commissioner of Social Sec. Admin., 169 F.3d 595, 600 (9th Cir.
22
     1999)(“If a claimant is able to spend a substantial part of his day
23
     engaged in pursuits involving the performance of physical functions that
24
     are transferable to a work setting, a specific finding as to this fact
25
     may be sufficient to discredit a claimant’s allegations.”).
26
27        Here, the ALJ did not ask Plaintiff how much time he spent engaged
28 in his admitted daily activities or make any finding that Plaintiff’s

                                           13
 1
     ability to engage in such activities were transferable to and consistent
 2
     with the duties he would be performing in a work environment.             Thus,
 3
     Plaintiff’s admitted daily activities, without more, were not a legally
 4
     sufficient reason to reject Plaintiff’s subjective symptom testimony.
 5
 6
          Fourth, to the extent the ALJ discounted Plaintiff’s testimony
 7
     based on the fact that Plaintiff was taking over-the-counter pain
 8
     medication, see SSR 16-3p, 2017 WL 5180304, *7-*8 (the effectiveness of
 9
     medication is one factor to be considered in evaluating the intensity,
10
     persistence and limiting effects of an individual’s symptoms); Warre v.
11
     Comm’r of the SSA, 439 F.3d 1001, 1006 (9th Cir. 2006)(“Impairments that
12
     can be controlled effectively with medication are not disabling for the
13
     purpose of determining eligibility for SSI benefits.”), this was also
14
     not a clear and convincing reason. Plaintiff’s testimony concerning his
15
     use of over-the-counter medication was related solely to his ankle
16
     injury (AR 48) and not to his severe impairments of cardiac dysrhythmia
17
     and shortness of breath.      Moreover, the medication that Plaintiff was
18
     taking   for   his   severe   impairments   is   not   over-the-counter   pain
19
     medication.    (See AR 224, 275, 282, 297, 303, 306, 309, 332, 334, 339,
20
     342, 351).     In addition, Plaintiff testified that the medication he
21
     takes for his shortness of breath is not totally effective.           At the
22
     hearing, Plaintiff testified that while his shortness of breath is
23
     controlled with medication “to some degree,” the medication does not
24
     take away the shortness of breath completely. (AR 43).
25
26
          Finally, while the ALJ also found that Plaintiff’s testimony
27 concerning his symptoms and limitations was not supported by the
28 objective medical evidence, this factor cannot, by itself, support an

                                           14
 1 adverse finding about Plaintiff’s testimony. See Trevizo v. Berryhill,
 2 862 F.3d 987, 1001 (9th Cir. 2017)(once a claimant demonstrates medical
 3 evidence of an underlying impairment, “an ALJ ‘may not disregard [a
 4 claimant’s testimony] solely because it is not substantiated
 5 affirmatively by objective medical evidence.’”; quoting Robbins v. Soc.
 6 Sec. Admin., 466 F.3d 880, 883 (9th Cir. 2006)); Rollins v. Massanari,
 7 261 F.3d 853, 857 (9th Cir. 2001); Tidwell v. Apfel, 161 F.3d 599, 602
 8 (9th Cir. 1998); Blaine v. Berryhill, 2018 WL 6243089, *4 (D. Mont. Nov.
 9 29, 2018)(“The ALJ’s conclusion that [the claimant’s] testimony would
10 only be accepted to the extent that her hearing testimony was
11 ‘consistent with the objective medical ... evidence’ is . . . the
12 precise practice the Ninth Circuit prohibits.”); see also SSR 16-3p,
13 2017 WL 5180304, *7 (“We must consider whether an individual’s
14 statements about the intensity, persistence, and limiting effects of his
15 or her symptoms are consistent with the medical signs and laboratory
16 findings of record. . . .       However, we will not disregard an
17 individual’s statements about the intensity, persistence, and limiting
18 effects of symptoms solely because the objective medical evidence does
19 not substantiate the degree of impairment related-symptoms alleged by
20 the individual.”).
21
22       Because the Court finds that the ALJ failed to provide legally
23 permissible grounds for discounting Plaintiff’s symptom testimony, the
24 Court is unable to defer to the ALJ’s credibility determination. Cf.
25 Flaten v. Sec’y of Health & Human Servs., 44 F.3d 1453, 1464 (9th Cir.
26 1995)(the court will defer to the ALJ’s credibility determinations when
27 they are appropriately supported in the record by specific findings
28 justifying that decision)(citations omitted).

                                      15
 1 B.    Remand Is Warranted
 2
 3       The decision whether to remand for further proceedings or order an
 4 immediate award of benefits is within the district court’s discretion.
 5 Harman v. Apfel, 211 F.3d 1172, 1175-78 (9th Cir. 2000). Where no
 6 useful purpose would be served by further administrative proceedings,
 7 or where the record has been fully developed, it is appropriate to
 8 exercise this discretion to direct an immediate award of benefits. Id.
 9 at 1179 (“[T]he decision of whether to remand for further proceedings
10 turns upon the likely utility of such proceedings.”). However, where,
11 as here, the circumstances of the case suggest that further
12 administrative review could remedy the Commissioner’s errors, remand is
13 appropriate. McLeod v. Astrue, 640 F.3d 881, 888 (9th Cir. 2011);
14 Harman v. Apfel, 211 F.3d at 1179-81.
15
16       Since the ALJ failed to     properly   assess   Plaintiff’s symptom
17 testimony, remand is appropriate. Because outstanding issues must be
18 resolved before a determination of disability can be made, and “when the
19 record as a whole creates serious doubt as to whether the [Plaintiff]
20 is, in fact, disabled within the meaning of the Social Security Act,”
21 further administrative proceedings would serve a useful purpose and
22 remedy defects. Burrell v. Colvin, 775 F.3d 1133, 1141 (9th Cir.
23 2014)(citations omitted).7
24
         7
              The Court has not reached any other issue raised by Plaintiff
25 except to determine that reversal with a directive for the immediate
   payment of benefits would not be appropriate at this time.
26 “[E]valuation of the record as a whole creates serious doubt that
     Plaintiff is in fact disabled.” See Garrison v. Colvin, 759 F.3d 995,
27 1021 (2014). Accordingly, the Court declines to rule on Plaintiff’s
   claim regarding the the medical evidence submitted to the Appeals
28 Council (see Joint Stip. at 16-21). Because this matter is being
                                                               (continued...)

                                      16
 1                                   ORDER
 2
 3        For the foregoing reasons, the decision of the Commissioner is
 4 reversed, and the matter is remanded for further proceedings pursuant
 5 to Sentence 4 of 42 U.S.C. § 405(g).
 6
 7        LET JUDGMENT BE ENTERED ACCORDINGLY.
 8
 9 DATED: December 18, 2019
10
11                                               /s/
                                             ALKA SAGAR
12                                 UNITED STATES MAGISTRATE JUDGE
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
          7
              (...continued)
28 remanded for further consideration, this issue should also be considered
     on remand.

                                       17
